         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AGUSTIN ANTONIO HICIANO NUNEZ
 and JOSE AYENDE, individually and on
 behalf of others similarly situated,                        Case No.:

                Plaintiffs,                                  COMPLAINT

        -against-


 2103 HONEYWELL LLC, LINEAGE                                 Collective Action and Class Action
 PROPERTIES LLC, EPHRAIM                                     Complaint
 FRUCHTHANDLER, and ELI
 FRUCHTHANDLER,

                Defendants.



       Plaintiffs AGUSTIN ANTONIO HICIANO NUNEZ (“Nunez”) and JOSE AYENDE

(“Ayende”) individually and on behalf of others similarly situated by and through their attorneys,

FISHER TAUBENFELD LLP, allege against Defendants 2103 Honeywell LLC (“Honeywell”),

LINEAGE PROPERTIES LLC (“Lineage”), EPHRAIM FRUCHTHANDLER (“Ephraim”), and

ELI FRUCHTHANDLER (“Eli”) (the “Individual Defendant”) as follows:

                                JURISDICTION AND VENUE

               1.      This Court has subject matter jurisdiction pursuant to 29 U.S.C. § 216(b)

(Fair Labor Standards Act), 28 U.S.C. § 1337 (interstate commerce), and 28 U.S.C. § 1331

(original federal question jurisdiction). Supplemental jurisdiction over the New York State law

claims is conferred by 28 U.S.C. § 1367(a), as such claims are so related in this action within such

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 2 of 24




               2.      Venue is proper in this District because Defendants conduct business in this

District, and the Corporate Defendants reside in this District.

                                         THE PARTIES

               3.      Defendant Honeywell is a domestic limited liability company organized and

existing under the laws of the State of New York and maintains its principal place of business at

2103 Honeywell Avenue, Bronx, New York 10460.

               4.      Defendant Lineage is a domestic limited liability company organized and

existing under the laws of the State of New York and maintains its principal place of business at 1

State Street, New York 10006.

               5.      Upon information and belief, at all times relevant hereto, each Corporate

Defendant has been a business or enterprise engaged in interstate commerce employing more than

two (2) employees and earning individual and collectively gross annual sales over $500,000.

               6.      The Corporate Defendants own and/or manage various buildings in the

State of New York, including buildings located at 2103 Honeywell Avenue, Bronx, NY 10460 and

2115 Honeywell Avenue, Bronx, NY 10460.

               7.      At all relevant times hereto, Defendants have been and continue to be

“employers” engaged in interstate “commerce” and/or in the production of “goods” for

“commerce,” within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203.

               8.      Plaintiffs and Defendants’ other employees regularly handled and used

tools and equipment that were moved in or produced for interstate commerce.

               9.      At all relevant times hereto, Plaintiffs were engaged in interstate

“commerce” within the meaning of the FLSA.




                                                 2
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 3 of 24




                10.     Defendants constitute an enterprise within the meaning of the FLSA, 29

U.S.C. § 203(r).

                11.     At all relevant times hereto, Defendants have employed “employee[s],”

including Plaintiffs.

                12.     At all relevant times hereto, Defendants have been Plaintiffs’ employers

within the meaning of the New York Labor Law (“NYLL”) §§ 2 and 651.

                13.     Each Plaintiff is an adult individual who has been employed by Defendants

within the last six (6) years.

                14.     Upon information and belief, each Individual Defendant resides in the State

of New York and is an owner, manager, and/or employee of the Corporate Defendants.

                15.     Upon information and belief, each Individual Defendant makes and/or made

hiring and firing, scheduling, and payroll decisions and maintains pay records on behalf of the

Corporate Defendants.

                16.     Each Individual Defendant is a natural person engaged in business in the

State of New York, who is sued individually in his capacity as an owner, agent, employee or officer

of the Corporate Defendants.

                17.     Each Individual Defendant exercises operational control over the Corporate

Defendants’ operations.

                18.     At all relevant times, all Defendants have been Plaintiffs’ employer within

the meaning of the FLSA and NYLL.

                19.     The Individual Defendants, as one of the ten largest shareholders of the

Corporate Defendant, each is individually responsible for unpaid wages under the New York

Business Corporation Law (Exhibit 1).




                                                 3
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 4 of 24




               20.      Each Individual Defendant created and enforced policy for the Corporate

Defendants, including the employee pay policies and work schedules. All personnel and

operational decisions were made or approved by the Individual Defendant.

               21.      Each Individual Defendant is Plaintiffs’ employers under the FLSA and

NYLL and is individually liable to Plaintiffs.

                                      NATURE OF THE ACTION

               22.      Plaintiffs bring this action on behalf of (a) themselves and other similarly

situated employees who have worked for the Defendants on or after the date that is three (3) years

before the filing of this Complaint pursuant to the FLSA; and (b) themselves and other similarly

situated employees on or after the date that is six (6) years before the filing of this Complaint

pursuant to the NYLL and the New York Commissioner of Labor’s Wage Orders codified at 12

N.Y.C.R.R. 142 et seq., based upon the following acts and/or omissions:

                     i. Defendants’ failure to pay proper minimum wages under state law to

                        Plaintiffs;

                     ii. Defendants’ failure to pay overtime compensation required by federal and

                        state law and regulations to Plaintiffs who worked in excess of forty (40)

                        hours per week;

                  iii. Defendants’ failure to provide Plaintiffs with a wage notice or proper

                        paystubs as required by NYLL § 195;

                  iv. Defendants’ failure to timely pay Plaintiffs in accordance with NYLL § 191;

                        and

                     v. Defendants’ failure to pay straight time wages as a result of not reimbursing

                        Plaintiffs for their purchases of tools and materials.




                                                   4
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 5 of 24




                                    FACT ALLEGATIONS

                23.   At all times relevant hereto, Defendants have committed the following acts

and/or omissions intentionally and willfully, with knowledge that they have been violating federal

and state laws and that Plaintiffs have been and continue to be economically injured.

                24.   Defendants    have   willfully   disregarded   and    purposefully   evaded

recordkeeping requirements of the FLSA and NYLL and supporting regulations.

                Minimum Wage and Overtime Pay Violations as to Plaintiff Nunez

                25.   Plaintiff Nunez worked for Defendants from September 2016 until August

2020 working at the buildings located at 2103 and 2115 Honeywell Avenue.

                26.   Plaintiff Nunez performed handyman work.

                27.   For the first two years of Plaintiff Nunez’s employment, he worked Monday

through Friday and also Sunday.

                28.   Approximately two years into Plaintiff Nunez’s employment he stopped

working Sundays and only worked from Monday through Friday.

                29.   Plaintiff Nunez’s formal schedule was 8:00 a.m. until 5:00 p.m. with an

hour lunch break. However, Plaintiff Nunez regularly worked more than hours than scheduled.

                30.   Plaintiff Nunez began his day at 7:45 a.m. to prepare materials for his work.

                31.   Plaintiff Nunez also regularly did not get his full 1 hour lunch break and at

least twice a week only took a 20-40 minute break. Sometimes Plaintiff Nunez could not take

lunch at all.

                32.   Plaintiff Nunez also worked past his schedule when necessary. He would

regularly stay late working with the buildings’ superintendent and worked at late as 10:00 p.m.

three or four times a month.




                                                5
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 6 of 24




               33.     Defendants paid Plaintiff Nunez a set salary.

               34.     Defendants paid Plaintiff Nunez approximately $450 a week for his first

year.

               35.     In and about September 2017, Defendants raised Plaintiff Nunez’s salary to

$560 weekly.

               36.     In and about January 2019, Defendants raised Plaintiff Nunez’s salary to

$640 weekly.

               37.     In and around December 2019, Plaintiff Nunez’s salary increased to $700.

               38.     Defendants never paid Plaintiff Nunez an overtime premium of time-and-a-

half for each of his overtime hours.

               Minimum Wage and Overtime Pay Violations as to Plaintiff Ayende

               39.     Plaintiff Ayende worked for Defendants from in or about 2013 until the

middle of February 2020 with a six-month break in 2016.

               40.     Plaintiff Ayende performed handyman work.

               41.     For the first one and a half or two years of Plaintiff Ayende’s employment,

he worked Monday through Friday and also Sunday.

               42.     In 2018, Plaintiff Ayende stopped working Sundays and only worked from

Monday through Friday.

               43.     Plaintiff Ayende’s formal schedule was 8:00 a.m. until 5:00 p.m. with an

hour lunch break. However, Plaintiff Ayende regularly worked more than hours than scheduled.

               44.     Plaintiff Ayende began his day at 7:45 a.m. to prepare materials for his

work.




                                                6
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 7 of 24




               45.     Plaintiff Ayende also regularly did not get his full 1 hour lunch break and

approximately 8-10 times a month could not take his full break.

               46.     Plaintiff Ayende also worked past his schedule when necessary. He would

stay late working with the buildings’ superintendent four or five times a month (although more on

some occasions) and worked at late as 10:00 p.m. on occasion.

               47.     Defendants paid Plaintiff Ayende a weekly salary.

               48.     Plaintiff Ayende received $400 weekly until he stopped working for

Defendants in 2016.

               49.     Upon Plaintiff Ayende’s return that year, Defendants paid him $600

weekly.

               50.     In 2017, Defendants raised Plaintiff Ayende’s weekly pay to $700.

               51.     In late 2019, Defendants raised Plaintiff Ayende’s weekly pay to $800.

               52.     Except for a short period of time at the end of his employment, Defendants

failed to pay Plaintiff Ayende an overtime premium of time-and-a-half for each of his overtime

hours.

               Defendants’ Violations of NYLL § 195

               53.     Defendants have failed to provide Plaintiffs with a wage notice in

compliance with NYLL § 195.

               54.     Defendants did not at any time provide Plaintiffs with a notice specifying

their rate of pay, the basis of pay, allowances, if any, claimed against the minimum wage (e.g.,

tips, meals, lodging) or the identification of their regular pay day.




                                                  7
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 8 of 24




               55.    Defendants also failed to provide Plaintiffs with proper wage statements

stating, among other things, the number of overtime hours they worked or their hourly rate for

overtime hours.

               Defendants’ Failure to Reimburse Plaintiffs for Their Purchases of Tools and
               Materials.

               56.    Defendants violated the NYLL by failing to reimburse Plaintiffs for their

purchases of tools and materials necessary to perform their handyman work.

               57.    Plaintiffs were required to purchase tools and materials to perform their job.

               58.    Defendants failed to reimburse them for those tools and materials and

therefore violated the NYLL.

               Defendants’ Failure to Timely Pay Plaintiffs.

               59.    For most of Plaintiffs’ employment, Defendants paid their salary weekly.

               60.    In and about the middle of 2019, Defendants began paying Plaintiffs on a

biweekly basis.

               Defendants’ Termination of Plaintiffs for Complaining About Not Getting Paid
               Overtime Pay For Each of Their Overtime Hours.

               61.    Throughout Plaintiffs’ employment, they regularly complained to

Defendants about not getting paid for the extra hours.

               62.    In and about late January 2020, Plaintiffs complained to Joey [LNU],

Plaintiffs’ manager, to complain about working overtime without getting paid for all their hours at

the proper rate.

               63.    In response, a few weeks later, Defendants terminated Plaintiffs’

employment in retaliation for Plaintiffs’ complaints.




                                                8
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 9 of 24




                          COLLECTIVE ACTION ALLEGATIONS

               64.     Defendants’ failure to comply with the FLSA extended beyond the

Plaintiffs to all other similarly situated employees insofar as Defendants had a policy to pay their

employees at their regular rate for the hours they worked in excess of 40.

               65.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated current and former non-exempt

employees of Defendants pursuant to 29 U.S.C. § 216(b).

               66.     The consent to sue forms for Plaintiffs are attached hereto as Exhibit 2.

               67.     Upon information and belief, there are at least 40 current and former

employees who have been denied proper overtime wage compensation while working for

Defendants.

               68.     At all relevant times, Plaintiffs and others who are and/or have been

similarly situated, were paid by Defendants in similar ways, and have been subject to Defendants’

common practices, policies, programs, procedures, protocols and plans of willfully failing and

refusing to pay them the statutorily required overtime compensation for hours worked in excess of

forty (40) per workweek. The claims of Plaintiffs stated herein are similar to those of the other

employees.

               69.     In bringing this action, Plaintiffs are representative of and are acting on

behalf of the interests of other current and former non-exempt employees who have worked for

Defendants within the last three (3) years.




                                                  9
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 10 of 24




               CLASS ACTION ALLEGATIONS UNDER FED.R.CIV.P.23(b)(3) FOR
               VIOLATIONS OF THE NYLL

               70.     Plaintiffs bring this action on behalf of themselves and all other non-exempt

persons who were or are employed by the Defendants but who did not receive compensation

required by the NYLL in respect to their work for the Defendants.

               71.     Upon information and belief, this class of persons consists of no fewer than

40 employees, and the class is thus so numerous that joinder of all members is impracticable under

the standards of Fed.R.Civ.P.23(a)(1).

               72.     There are questions of law and fact common to the class, which predominate

over any questions affecting only individual members, specifically: whether the employment of

Plaintiffs by the Defendants is subject to the jurisdiction and the wage and overtime requirements

of the NYLL.

               73.     The claims of Plaintiffs are typical of the claims of the above-described

class in that all of the members of the class have been similarly affected by the acts and practices

of the Defendants.

               74.     Plaintiffs will fairly and adequately protect the interests of the members of

the class, in that their interests are not adverse to the interests of the other members of the class.

               75.     A class action is superior to the other available methods for the fair and

efficient adjudication of the controversy under the standards of Fed.R.Civ.P.23(b)(3).

               76.     Plaintiffs bring the second through sixth claims for relief herein on behalf

of themselves and all other persons similarly situated as a class action pursuant to Fed.R.Civ.P.23,

in respect to all claims that Plaintiffs and all persons similarly situated have against the Defendants

as a result of the Defendants’ violations under the NYLL.




                                                  10
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 11 of 24




                                 FIRST CLAIM FOR RELIEF
                               (FLSA Overtime Wage Violations)

               77.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

               78.     Throughout the statute of limitations period covered by these claims,

Plaintiffs and others similarly situated regularly worked in excess of forty (40) hours per

workweek.

               79.     At all relevant times hereto, Defendants have had and operated under a

decision, policy and plan, and under common policies, programs, practices, procedures, protocols,

routines and rules of knowingly and willfully failing and refusing to pay Plaintiffs and others

similarly situated at one and a half times their regular rate of pay for all hours of work in excess

of forty (40) hours per workweek, and willfully failing to keep required records, in violation of the

FLSA.

               80.     Plaintiffs seek damages in the amount of their respective unpaid

compensation, liquidated (double) damages as provided by the FLSA, attorneys’ fees and costs,

and such other legal and equitable relief as this Court deems just and proper.

                                SECOND CLAIM FOR RELIEF
                               (NYLL Overtime Wage Violations)

               81.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

               82.     New York law prohibits an employer from permitting an employee to work

without paying overtime wages for all hours worked in excess of forty (40) in any workweek.

               83.     Throughout the statute of limitations period covered by these claims,

Defendants knowingly, willfully, regularly and repeatedly have failed to pay Plaintiffs and others




                                                 11
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 12 of 24




similarly situated at the required overtime rates, one and a half times their regular rate of pay, for

hours worked in excess of forty (40) per workweek.

               84.     As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiffs and others similarly situated have sustained damages and

seeks recovery for unpaid wages in an amount to be determined at trial, attorneys’ fees, costs,

liquidated damages and prejudgment interest as provided by NYLL § 663 and supporting

regulations, and such other legal and equitable relief as this Court deems just and proper.

                                 THIRD CLAIM FOR RELIEF
                               (NYLL Minimum Wage Violations)

               85.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

               86.     Defendants knowingly and willfully paid the Plaintiffs and others similarly

situated less than the minimum wage in violation of NYLL § 652 and the supporting regulations

of the New York State Department of Labor.

               87.     As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiff and others similarly situated have sustained damages and

seek recovery for unpaid wages in an amount to be determined at trial, attorneys’ fees, costs,

liquidated damages and prejudgment interest as provided by NYLL § 663 and supporting

regulations, and such other legal and equitable relief as this Court deems just and proper.

                                FOURTH CLAIM FOR RELIEF
                                   (NYLL Failure to Notify)

               88.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.




                                                 12
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 13 of 24




               89.     Pursuant to §195(1) of the NYLL, within ten business days of Plaintiffs and

other similarly situated employee’s hiring, Defendants were obligated to provide them with a

notice describing, inter alia, their hourly regular and overtime rates of pay.

               90.     Pursuant to §195(3) of the NYLL, Defendants were required to provide to

Plaintiffs and others similarly situated a wage statement containing, inter alia, a record of each

overtime hour worked and the employee’s overtime rate of pay.

               91.     Defendants failed to provide Plaintiffs and others similarly situated with a

notice or proper wage statements in accordance with §195 of the NYLL.

               92.     As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiffs and others similarly situated have sustained damages and

seek damages in accordance with §198 of the NYLL for each week Defendants failed to provide

such notice and wage statement, along with attorneys’ fees, costs and prejudgment interest as

provided by NYLL § 198 and supporting regulations, and such other legal and equitable relief as

this Court deems just and proper.

                                FIFTH CLAIM FOR RELIEF
                             (NYLL Tools of the Trade Violations)

              93.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

               94.     New York law prohibits an employer from requiring an employee to

purchase items necessary to perform his or her job without reimbursement.

               95.     Defendants violated Plaintiffs and others similarly situated to purchase tools

and materials to perform their job and failed to reimburse them.




                                                 13
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 14 of 24




               96.     Throughout the statute of limitations period covered by these claims,

Defendants knowingly, willfully, regularly and repeatedly have failed to reimburse Plaintiffs and

others similarly situated for their purchase of tools and materials.

               97.      As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiffs and others similarly situated have sustained damages and

seeks recovery for unpaid wages in an amount to be determined at trial, attorneys’ fees, costs,

liquidated damages and prejudgment interest as provided by NYLL §§ 198 and 663 and supporting

regulations, and such other legal and equitable relief as this Court deems just and proper.

                                SIXTH CLAIM FOR RELIEF
                             (NYLL Failure to Timely Pay Wages)

               98.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

               99.     New York State labor law § 191 requires that a manual laborer be paid no

less frequently than once a week.

               100.    At the end of Plaintiffs’ employment, Defendants unlawfully paid them

once every other week.

               101.    Defendants willfully and intentionally made these untimely payments in

violation of the NYLL and supporting Department of Labor Regulations.

               102.    As a direct and proximate result of Defendants’ willful and unlawful

conduct, as set forth herein, Plaintiffs have sustained damages and seek recovery for unpaid wages

in an amount to be determined at trial, attorneys’ fees, costs, liquidated damages and prejudgment

interest as provided by NYLL § 198 and supporting regulations, and such other legal and equitable

relief as this Court deems just and proper.




                                                 14
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 15 of 24




                                    SEVENTH CLAIM FOR RELIEF
                                         (NYLL Retaliation)

                103.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

                104.    New York State Labor Law § 215 prohibits an employer from terminating

or disciplining an employee because” such employee has made a complaint to his or her employer,

or to the commissioner or his or her authorized representative, or to the attorney general or any

other person, that the employer has engaged in conduct that the employee, reasonably and in good

faith, believes violates any provision of this chapter.”

                105.    In committing the above-mentioned retaliatory acts, Defendants have

discharged and retaliated against Plaintiffs for making a complaint that Defendants violated the

NYLL

                106.    As a direct and proximate result of Defendants’ unlawful conduct, as set

forth herein, each Plaintiff has sustained damage and seeks recovery for retaliation in an amount

to be determined at trial, attorneys’ fees, costs, liquidated damages and prejudgment interest as

provided by NYLL § 215 and supporting regulations, and such other legal and equitable relief as

this Court deems just and proper.

                                 EIGHTH CLAIM FOR RELIEF
                                     (FLSA Retaliation)

                107.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth

herein.

                108.    29 U.S.C. § 215 prohibits employers from “discharg[ing] or in any other

manner discriminat[ing] against . . . any employee because such employee has filed any complaint

or instituted . . . any proceeding under or related to this chapter.”




                                                  15
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 16 of 24




               109.    In committing the above-mentioned retaliatory acts, Defendants have

discharged and retaliated against Plaintiffs for making a complaint that Defendants violated the

FLSA.

               110.    As a direct and proximate result of Defendants’ unlawful conduct, as set

forth herein, each Plaintiff has sustained damage and seeks recovery for retaliation in an amount

to be determined at trial, attorneys’ fees, costs, liquidated damages and prejudgment interest as

provided by FLSA § 216 and supporting regulations, and such other legal and equitable relief as

this Court deems just and proper

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs respectfully request that this Court enter judgment for:

A. Compensatory Damages in an amount to be determined at trial;

B. Prejudgment Interest;

C. Liquidated Damages pursuant to the FLSA and NYLL;

D. Plaintiffs’ costs and reasonable attorneys’ fees; and

E. Any relief the Court deems just and proper.

Dated: January 21, 2021
       New York, New York

                                                      Respectfully submitted,


                                                      _______________________________
                                                      Michael Taubenfeld
                                                      FISHER TAUBENFELD LLP
                                                      225 Broadway, Suite 1700
                                                      New York, New York 10007
                                                      Phone: (212) 571-0700
                                                      Facsimile: (212) 505-2001
                                                      ATTORNEYS FOR PLAINTIFFS




                                                 16
Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 17 of 24




                 EXHIBIT 1
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 18 of 24


          DEMAND BY EMPLOYEES TO INSPECT SHARE RECORDS AND
                             MINUTES


TO:    2103 HONEYWELL LLC & LINEAGE PROPERTIES LLC

        PLEASE TAKE NOTICE that AGUSTIN NUNEZ & JOSE AYENDE, as employees of
the above corporation who intends to demand, pursuant to the provisions of Section 609 of the
New York Limited Liability Law, payment of debts, wages and/or salaries due and owing to
her as a laborer, servant and/or employee of the above business corporation for services
performed by her for the above business corporation within the six (6) years preceding the date
of this notice from the ten largest shareholders of the above business corporation, and who has
expressly authorized the undersigned, as her attorney, to make this demand on her behalf,

       HEREBY DEMANDS the right to examine, in person or by agent or attorney, during
usual business hours, the minutes of the proceedings of the shareholders and record of
shareholders of the above business corporation and to make extracts therefrom on or after five
(5) days from receipt of this notice.

Dated: January 21, 2021
       New York, New York
                                                   FISHER TAUBENFELD LLP

                                                   _______________________________
                                                   Michael Taubenfeld
                                                   225 Broadway, Suite 1700
                                                   New York, New York 10007
                                                   Phone: (212) 571-0700
                                                   Facsimile: (212) 505-2001
                                                   ATTORNEYS FOR PLAINTIFF
          Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 19 of 24




         NOTICE OF INTENTION TO ENFORCE MEMBER LIABILITY FOR
                            SERVICES RENDERED

TO:    EPHRAIM FRUCHTHANDLER and ELI FRUCHTHANDLER

PLEASE TAKE NOTICE, that pursuant to the provisions of Section 609 of the New York Limited
Liability Law, you are hereby notified that AGUSTIN NUNEZ and JOSE AYENDE intends to charge
you and hold you personally liable as one of the ten largest shareholders of 2103 HONEYWELL
LLC & LINEAGE PROPERTIES LLC for all debts, wages, and/or salaries due and owing to her as
a laborer, servant and/or employee of the said business corporation for services performed by her
for the said business corporation within the six (6) years preceding the date of this notice and has
expressly authorized the undersigned, as her attorney, to make this demand on her behalf.

Dated: January 21, 2021
       New York, New York
                                                   FISHER TAUBENFELD LLP

                                                   _______________________________
                                                   Michael Taubenfeld
                                                   225 Broadway, Suite 1700
                                                   New York, New York 10007
                                                   Phone: (212) 571-0700
                                                   Facsimile: (212) 505-2001
                                                   ATTORNEYS FOR PLAINTIFF
Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 20 of 24




                 EXHIBIT 2
Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 21 of 24
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 22 of 24




        CONSENT TO SUE UNDER FEDERAL FAIR LABOR STANDARDS ACT

I am an individual who was formerly employed by Lineage Properties LLC., and/or related entities.

I consent to be a plaintiff in an action to collect unpaid wages. I agree that I am bound by the terms

of the Professional Services Agreement signed by me in this case.


______________________
SIGNATURE


                       ____
DATE


I hereby declare that I am fluent in both the Spanish and English languages and that English
translation of the above Consent to Sue form is a true translation of the Spanish Consent to Sue
form signed by Agustin Nunez.

                                                                      ________________________
                                                                      MATTHEW VASQUEZ
Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 23 of 24
         Case 1:21-cv-00601-MKV Document 1 Filed 01/22/21 Page 24 of 24




        CONSENT TO SUE UNDER FEDERAL FAIR LABOR STANDARDS ACT

I am an individual who was formerly employed by Lineage Properties LLC., and/or related entities.

I consent to be a plaintiff in an action to collect unpaid wages. I agree that I am bound by the terms

of the Professional Services Agreement signed by me in this case.


______________________
SIGNATURE


                       ____
DATE


I hereby declare that I am fluent in both the Spanish and English languages and that English
translation of the above Consent to Sue form is a true translation of the Spanish Consent to Sue
form signed by Jose Ayende.

                                                                      ________________________
                                                                      MATTHEW VASQUEZ
